                                                                                                                     Case 2:18-cv-03587-SRB Document 1 Filed 10/30/18 Page 1 of 11



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                                              3   James Weiler; AZ Bar No. 034371
                                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                                              4   14500 N. Northsight Blvd., Suite 133
                                                                                                              5   Scottsdale, AZ 85260
                                                                                                                  Tel & Fax: 480.442.3410
                                                                                                              6   mzoldan@zoldangroup.com
                                                                                                                  jbarrat@zoldangroup.com
                                                                                                              7
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              8   jweiler@zoldangroup.com
                                                                                                              9   Attorneys for Plaintiff Jeffrey Loserth
                                                                                                             10
                                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                             11
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                                                     DISTRICT OF ARIZONA
                                                                                                             12
                                                                                                             13   Jeffrey Loserth, an Arizona resident;                         Case No.
                                                                                                             14                         Plaintiff,
                                                                                                             15          v.
                                                                                                             16                                                       VERIFIED COMPLAINT
                                                                                                                  Accelerated Retention Institute, LLC,
                                                                                                             17   an Arizona company; IQUP Academy,
                                                                                                                  Inc., an Arizona Company; James
                                                                                                             18   Piccolo, an Arizona Resident; Phillip                 (Jury Trial Requested)
                                                                                                             19   Lechter, an Arizona Resident; and Jack
                                                                                                                  A. Holloway III, an Arizona resident;
                                                                                                             20
                                                                                                             21                         Defendants.

                                                                                                             22
                                                                                                                         Plaintiff Jeffrey Loserth for his Verified Complaint against Defendants, hereby
                                                                                                             23
                                                                                                             24   alleges as follows:

                                                                                                             25                                      NATURE OF THE CASE
                                                                                                             26
                                                                                                                         1.     Plaintiff brings this action against Defendants for their unlawful failure to
                                                                                                             27
                                                                                                                  pay minimum wage in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219
                                                                                                             28
                                                                                                                  (hereinafter “FLSA”); A.R.S. §§ 23-362 - 23-364 (“Arizona Minimum Wage Statute”);
                                                                                                                    Case 2:18-cv-03587-SRB Document 1 Filed 10/30/18 Page 2 of 11



                                                                                                              1   and failure to make timely and reasonable payment of wages under the Arizona Wage
                                                                                                              2
                                                                                                                  Statute, A.R.S. §§ 23-351, 23-353, and 23-355 (“Arizona Wage Statute”).
                                                                                                              3
                                                                                                                         2.     This action is also brought to recover minimum wage compensation,
                                                                                                              4
                                                                                                              5   liquidated damages, and statutory penalties resulting from Defendants’ violations of the

                                                                                                              6   FLSA and Arizona Minimum Wage Statute.
                                                                                                              7
                                                                                                                         3.     This action is also brought to recover unpaid wages, treble damages, and
                                                                                                              8
                                                                                                                  statutory penalties resulting from Defendants’ violations of the Arizona Wage Statute.
                                                                                                              9
                                                                                                             10                                JURISDICTION AND VENUE
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          4.     This Court has jurisdiction over the subject matter and the parties hereto
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                                                                                                             13
                                                                                                                         5.     Plaintiff’s state law claims are sufficiently related to his federal claim that
                                                                                                             14
                                                                                                             15   they form the same case or controversy. This Court therefore has supplemental jurisdiction

                                                                                                             16   over Plaintiff’s claims under the Arizona Minimum Wage Statute and Arizona Wage
                                                                                                             17
                                                                                                                  Statute pursuant to 28 U.S.C. § 1367.
                                                                                                             18
                                                                                                                         6.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
                                                                                                             19
                                                                                                             20   all or a substantial part of the acts or omissions giving rise to the claims occurred in the

                                                                                                             21   state of Arizona. Plaintiff was employed by Defendants in this District.
                                                                                                             22
                                                                                                                                                          PARTIES
                                                                                                             23
                                                                                                                         7.     At all relevant times to the matters alleged herein, Plaintiff Jeffrey Loserth
                                                                                                             24
                                                                                                             25   resided in the District of Arizona.

                                                                                                             26          8.     Plaintiff was a full-time employee of Defendants from on or about July 12,
                                                                                                             27   2017 until his resignation on or around June 19, 2018 .
                                                                                                             28
                                                                                                                         9.     At all relevant times, Plaintiff was an employee of the Defendants as defined
                                                                                                                    Case 2:18-cv-03587-SRB Document 1 Filed 10/30/18 Page 3 of 11



                                                                                                              1   in 29 U.S.C. § 203(e)(1), A.R.S. § 23-362, and A.R.S. § 23-350.
                                                                                                              2
                                                                                                                        10.    Defendant Accelerated Retention Institute, LLC is a company authorized to
                                                                                                              3
                                                                                                                  do business in Arizona, and was Plaintiff’s employer as defined by 29 U.S.C. § 203(e)(1),
                                                                                                              4
                                                                                                              5   A.R.S. § 23-362, and A.R.S. § 23-350.

                                                                                                              6         11.    Defendant IQUP Academy, Inc. is a company authorized to do business in
                                                                                                              7
                                                                                                                  Arizona, and was Plaintiff’s employer as defined by 29 U.S.C. § 203(e)(1), A.R.S. § 23-
                                                                                                              8
                                                                                                                  362, and A.R.S. § 23-350.
                                                                                                              9
                                                                                                             10         12.    Defendant James Piccolo is an Arizona resident. He has directly caused
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   events to take place giving rise to this action. James Piccolo was at all relevant times
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Plaintiff’s employer as defined by 29 U.S.C. § 203(e)(1), A.R.S. § 23-362, and A.R.S. §
                                                                                                             13
                                                                                                                  23-350.
                                                                                                             14
                                                                                                             15         13.    Under the FLSA, Defendant James Piccolo is an employer. The FLSA

                                                                                                             16   defines “employer” as any individual who acts directly or indirectly in the interest of an
                                                                                                             17
                                                                                                                  employer in relation to an employee. Defendant James Piccolo is the Chairman of
                                                                                                             18
                                                                                                                  Defendants. Defendant James Piccolo had the authority to hire and fire employees,
                                                                                                             19
                                                                                                             20   supervised and controlled Plaintiff’s work schedules or the conditions of his employment,

                                                                                                             21   determined the rate and method of Plaintiff’s payment of wages, and maintained
                                                                                                             22
                                                                                                                  employment records in connection with Plaintiff’s employment. As a person who acted in
                                                                                                             23
                                                                                                                  the interest of the previously identified corporate entities in relation to the company’s
                                                                                                             24
                                                                                                             25   employees, James Piccolo is subject to individual and personal liability under the FLSA.

                                                                                                             26         14.    Defendant Phillip Lechter is an Arizona resident. He has directly caused
                                                                                                             27   events to take place giving rise to this action. Phillip Lechter was at all relevant times
                                                                                                             28
                                                                                                                  Plaintiff’s employer as defined by 29 U.S.C. § 203(e)(1), A.R.S. § 23-362, and A.R.S. §
                                                                                                                    Case 2:18-cv-03587-SRB Document 1 Filed 10/30/18 Page 4 of 11



                                                                                                              1   23-350.
                                                                                                              2
                                                                                                                         15.    Under the FLSA, Defendant Phillip Lechter is an employer. The FLSA
                                                                                                              3
                                                                                                                  defines “employer” as any individual who acts directly or indirectly in the interest of an
                                                                                                              4
                                                                                                              5   employer in relation to an employee. Defendant Phillip Lechter is a Director and the Chief

                                                                                                              6   Executive Officer of Defendants. Defendant Phillip Lechter had the authority to hire and
                                                                                                              7
                                                                                                                  fire employees, supervised and controlled Plaintiff’s work schedules or the conditions of
                                                                                                              8
                                                                                                                  his employment, determined the rate and method of Plaintiff’s payment of wages, and
                                                                                                              9
                                                                                                             10   maintained employment records in connection with Plaintiff’s employment. As a person
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   who acted in the interest of the previously identified corporate entities in relation to the
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  company’s employees, Phillip Lechter is subject to individual and personal liability under
                                                                                                             13
                                                                                                                  the FLSA.
                                                                                                             14
                                                                                                             15          16.    Defendant Jack A. Holloway III is an Arizona resident. He has directly

                                                                                                             16   caused events to take place giving rise to this action. Jack A. Holloway III was at all
                                                                                                             17
                                                                                                                  relevant times Plaintiff’s employer as defined by 29 U.S.C. § 203(e)(1), A.R.S. § 23-362,
                                                                                                             18
                                                                                                                  and A.R.S. § 23-350.
                                                                                                             19
                                                                                                             20          17.    Under the FLSA, Defendant Jack A. Holloway III is an employer. The FLSA

                                                                                                             21   defines “employer” as any individual who acts directly or indirectly in the interest of an
                                                                                                             22
                                                                                                                  employer in relation to an employee. Defendant Jack A. Holloway III is the director and
                                                                                                             23
                                                                                                                  principal of Defendants. Defendant Jack A. Holloway III had the authority to hire and fire
                                                                                                             24
                                                                                                             25   employees, supervised and controlled Plaintiff’s work schedules or the conditions of his

                                                                                                             26   employment, determined the rate and method of Plaintiff’s payment of wages, and
                                                                                                             27   maintained employment records in connection with Plaintiff’s employment. As a person
                                                                                                             28
                                                                                                                  who acted in the interest of the previously identified corporate entities in relation to the
                                                                                                                    Case 2:18-cv-03587-SRB Document 1 Filed 10/30/18 Page 5 of 11



                                                                                                              1   company’s employees, Jack A. Holloway III is subject to individual and personal liability
                                                                                                              2
                                                                                                                  under the FLSA.
                                                                                                              3
                                                                                                                         18.      Plaintiff is further informed, believes, and thereon alleges that the
                                                                                                              4
                                                                                                              5   Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,

                                                                                                              6   as alleged herein.
                                                                                                              7
                                                                                                                         19.      Defendants are sued in both individual and corporate capacities.
                                                                                                              8
                                                                                                                         20.      Defendants are jointly and severally liable for the injuries and damages
                                                                                                              9
                                                                                                             10   sustained by Plaintiff.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          21.      At all relevant times, Defendants have been engaged in interstate commerce
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  and have been an enterprise whose gross annual volume of sales made or business done is
                                                                                                             13
                                                                                                                  greater than $500,000.
                                                                                                             14
                                                                                                             15                                  FACTUAL ALLEGATIONS

                                                                                                             16          22.      Defendants are a marketing and advertising company which focuses on
                                                                                                             17
                                                                                                                  Social Media.
                                                                                                             18
                                                                                                                         23.      On or around July 12, 2017, Plaintiff began employment with Defendants as
                                                                                                             19
                                                                                                             20   a Front End Web Developer.

                                                                                                             21          24.      As a Front End Web Developer, Plaintiff’s primary job duties included
                                                                                                             22
                                                                                                                  implementing visual and interactive elements that users engage with through their web
                                                                                                             23
                                                                                                                  browser when using a web application.
                                                                                                             24
                                                                                                             25          25.      Plaintiff was not paid his wages in the amount of approximately $13,500.00.

                                                                                                             26          26.      Plaintiff is missing two paychecks from January and February 2018 and four
                                                                                                             27   paychecks from May and June 2018.
                                                                                                             28
                                                                                                                         27.      Plaintiff resigned from his position after the back-pay issue continued to
                                                                                                                    Case 2:18-cv-03587-SRB Document 1 Filed 10/30/18 Page 6 of 11



                                                                                                              1   build up, even after Plaintiff made multiple attempts to ask management to correct the
                                                                                                              2
                                                                                                                  issue.
                                                                                                              3
                                                                                                                           28.   Because Plaintiff received $0.00 Defendants failed to properly compensate
                                                                                                              4
                                                                                                              5   Plaintiff minimum wage under both the FLSA and the Arizona Minimum Wage Statute.

                                                                                                              6            29.   Plaintiff is considered to be a non-exempt employee because he fails the
                                                                                                              7
                                                                                                                  salary-basis test by receiving less than $455.00 per week.
                                                                                                              8
                                                                                                                           30.   Defendants did not pay Plaintiff any compensation at all in exchange for the
                                                                                                              9
                                                                                                             10   work he performed for the benefit of Defendants.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11            31.   Defendants refused and/or failed to properly disclose or apprise Plaintiff of
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  his rights under the FLSA, Arizona Minimum Wage Statute, and Arizona Wage Statute.
                                                                                                             13
                                                                                                                           32.   Defendants willfully failed and/or refused to compensate Plaintiff at the rates
                                                                                                             14
                                                                                                             15   and amounts required by the FLSA and the Arizona Minimum Wage Statute.

                                                                                                             16            33.   Defendants’ failure and/or refusal to compensate Plaintiff at the rates and
                                                                                                             17
                                                                                                                  amounts required by the FLSA and Arizona Wage Statute were willful.
                                                                                                             18
                                                                                                                                                 COUNT I
                                                                                                             19             (FAILURE TO PAY MINIMUM WAGE – FLSA – 29 U.S.C. § 206)
                                                                                                             20
                                                                                                                           34.   Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                             21
                                                                                                                  set forth herein.
                                                                                                             22
                                                                                                             23            35.   At all relevant times, Plaintiff was employed by Defendants within the

                                                                                                             24   meaning of the FLSA.
                                                                                                             25
                                                                                                                           36.   Plaintiff was an employee entitled to the statutorily mandated minimum
                                                                                                             26
                                                                                                                  wage.
                                                                                                             27
                                                                                                             28            37.   Defendants have intentionally failed and/or refused to pay Plaintiff

                                                                                                                  minimum wage according to the provisions of the FLSA.
                                                                                                                    Case 2:18-cv-03587-SRB Document 1 Filed 10/30/18 Page 7 of 11



                                                                                                              1          38.    As a direct result of Defendants’ violations of the FLSA, Plaintiff has
                                                                                                              2
                                                                                                                  suffered damages by not receiving any compensation in accordance with 29 U.S.C.§ 206.
                                                                                                              3
                                                                                                                         39.    In addition to the amount of unpaid minimum wages owed to Plaintiff, he is
                                                                                                              4
                                                                                                              5   entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.

                                                                                                              6   § 216(b).
                                                                                                              7
                                                                                                                         40.    Defendants’ actions in failing to compensate Plaintiff, in violation of the
                                                                                                              8
                                                                                                                  FLSA, were willful. Defendants knew Plaintiff was not being compensated anything for
                                                                                                              9
                                                                                                             10   time worked and failed to pay proper minimum wages. Defendants knew their failure to
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   pay minimum wage was a violation of the FLSA.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         41.    Defendants have not made a good faith effort to comply with the FLSA.
                                                                                                             13
                                                                                                                         42.    Plaintiff is also entitled to an award of attorneys’ fees and other statutory
                                                                                                             14
                                                                                                             15   damages pursuant to 29 U.S.C. § 216(b).

                                                                                                             16                               COUNT II
                                                                                                                       (FAILURE TO PAY MINIMUM WAGE – ARIZONA MINIMUM WAGE
                                                                                                             17
                                                                                                                                             STATUTE)
                                                                                                             18
                                                                                                                         43.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                             19
                                                                                                             20   set forth herein.

                                                                                                             21          44.    At all relevant times, Plaintiff was employed by Defendants within the
                                                                                                             22
                                                                                                                  meaning of the Arizona Minimum Wage Statute.
                                                                                                             23
                                                                                                                         45.    Defendants intentionally failed and/or refused to pay Plaintiff minimum
                                                                                                             24
                                                                                                             25   wage according to the provisions of the Arizona Minimum Wage Statute.

                                                                                                             26          46.    In addition to the amount of unpaid minimum wage owed to Plaintiff, he is
                                                                                                             27   entitled to recover an additional amount equal to twice the underpaid wages and interest
                                                                                                             28
                                                                                                                  pursuant to A.R.S. § 23-364(g).
                                                                                                                    Case 2:18-cv-03587-SRB Document 1 Filed 10/30/18 Page 8 of 11



                                                                                                              1          47.    Plaintiff is also entitled to an award of attorneys’ fees and costs pursuant to
                                                                                                              2
                                                                                                                  A.R.S. § 23-364(g).
                                                                                                              3
                                                                                                                                            COUNT III
                                                                                                              4     (FAILURE TO TIMELY PAY WAGES DUE – ARIZONA WAGE STATUTE)
                                                                                                              5
                                                                                                              6          48.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                              7
                                                                                                                  set forth herein.
                                                                                                              8
                                                                                                                         49.    At all relevant times, Plaintiff was employed by Defendants within the
                                                                                                              9
                                                                                                             10   meaning of the Arizona Wage Statute.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          50.    Defendants were aware of their obligation to pay timely wages pursuant to
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  A.R.S. § 23-351.
                                                                                                             13
                                                                                                                         51.    Defendants were aware that, under A.R.S. § 23-353, they were obligated to
                                                                                                             14
                                                                                                             15   pay all wages due to Plaintiff.

                                                                                                             16          52.    Defendants failed to timely pay Plaintiff wages due without a good faith basis
                                                                                                             17
                                                                                                                  for withholding the wages.
                                                                                                             18
                                                                                                                         53.    Defendants have willfully failed and refused to timely pay wages due to
                                                                                                             19
                                                                                                             20   Plaintiff. As a result of Defendants' unlawful acts, Plaintiff is entitled to the statutory

                                                                                                             21   remedies provided pursuant to A.R.S. § 23-355.
                                                                                                             22
                                                                                                                                           CONCLUSION AND PRAYER FOR RELIEF
                                                                                                             23
                                                                                                                         WHEREFORE, Plaintiff prays:
                                                                                                             24
                                                                                                             25          A.     For the Court to declare and find that the Defendants committed the

                                                                                                             26                 following acts:
                                                                                                             27                       i.     violated minimum wage provisions of the FLSA, 29 U.S.C. § 206,
                                                                                                             28
                                                                                                                                             by failing to pay minimum wages;
                                                                                                                  Case 2:18-cv-03587-SRB Document 1 Filed 10/30/18 Page 9 of 11



                                                                                                              1               ii.     willfully violated minimum wage provisions of the FLSA, 29
                                                                                                              2
                                                                                                                                      U.S.C. § 206, by failing to pay minimum wages;
                                                                                                              3
                                                                                                                              iii.    violated minimum wage provisions of the Arizona Minimum
                                                                                                              4
                                                                                                              5                       Wage Statute, by failing to pay minimum wages;

                                                                                                              6               iv.     willfully violated minimum wage provisions of the Arizona
                                                                                                              7
                                                                                                                                      Minimum Wage Statute, by failing to pay minimum wages;
                                                                                                              8
                                                                                                                              v.      willfully violated the Arizona Wage Statute by failing to pay all
                                                                                                              9
                                                                                                             10                       wages due to Plaintiff;
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11      B.    For the Court to award compensatory damages, including liquidated damages
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                           pursuant to 29 U.S.C. § 216(b) and/or treble damages pursuant to the Arizona
                                                                                                             13
                                                                                                                           Wage Statute, in an amount to be determined at trial;
                                                                                                             14
                                                                                                             15      C.    For the Court to award an additional amount equal to twice the underpaid

                                                                                                             16            minimum wages and interest pursuant to A.R.S. § 23-364(g), in an amount
                                                                                                             17
                                                                                                                           to be determined at trial.
                                                                                                             18
                                                                                                                     D.    For the Court to award interest on all wage compensation due accruing from
                                                                                                             19
                                                                                                             20            the date such amounts were due under all causes of action set forth herein;

                                                                                                             21      E.    For the Court to award such other monetary, injunctive, equitable, and
                                                                                                             22
                                                                                                                           declaratory relief as the Court deems just and proper;
                                                                                                             23
                                                                                                                     F.    For the Court to award Plaintiff’s reasonable attorneys’ fees and costs
                                                                                                             24
                                                                                                             25            pursuant to 29 U.S.C. § 216(b), A.R.S. § 23-364(g), and A.R.S. § 12-341.01

                                                                                                             26            and all other causes of action set forth herein;
                                                                                                             27
                                                                                                                     G.    Any other remedies or judgments deemed just and equitable by this Court.
                                                                                                             28
                                                                                                                  Case 2:18-cv-03587-SRB Document 1 Filed 10/30/18 Page 10 of 11



                                                                                                              1                                     JURY DEMAND
                                                                                                              2
                                                                                                                      Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                                              3
                                                                                                                                    RESPECTFULLY SUBMITTED October 30, 2018.
                                                                                                              4
                                                                                                              5                                           ZOLDAN LAW GROUP, PLLC

                                                                                                              6                                      By: /s/ James Weiler
                                                                                                                                                          14500 N. Northsight Blvd, Suite 133
                                                                                                              7
                                                                                                                                                          Scottsdale, AZ 85260
                                                                                                              8                                           Attorneys for Plaintiff
                                                                                                              9
                                                                                                             10
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                             13
                                                                                                             14
                                                                                                             15
                                                                                                             16
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
                            Case 2:18-cv-03587-SRB Document 1 Filed 10/30/18 Page 11 of 11




                        1                                       VERIFICATION
                        2
                                   Plaintiff Jeffrey Loserth declares under penalty of perjury that he has read the
                        3
                            foregoing Verified Complaint and is familiar with the contents thereof.        The matters
                        4
                        5   asserted therein are true and based on his personal knowledge, except as to those matters

                        6   stated upon information and belief, and as to those matters, he believes them to be true.
                        7
                        8
                        9
                       10
u        0

         ~
....:l   ~"
         00 C          11
....:l    ~       e
p.,       0
          N
                  C.
                  0
     ·= ~
p.,~ <""               12
~
         ."
         ~ ~
              •   C




0
         ""
          =@
          8
                  0


                  C
                       13
~        v,_;;
0        .... -~
         ~



         -;; E         14
~ "'-
         .::      I
         'o
<r; .?:""~N       ~
                       15
....:l "'::
z<r;   ~o
         "loo

         ~        ~-
                       16                                                                                      r
         =~
Q        ~ "-
                       17
....:l   z . <id
             _
0        ~ f-

N        ~

                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
